NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JOYCE RAY,                         )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D16-2056
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 15, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada, Judge.

Joyce Ray, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Joyce Ray appeals the order on her motion for jail credit filed under

Florida Rule of Criminal Procedure 3.801. We affirm in part and reverse in part.

             In case number CRC10-25468CFANO, the trial court sentenced Ray to

three years' imprisonment to be served consecutively to her concurrent five-year terms
of imprisonment in two other cases.1 All of the sentences were imposed in 2014. In

2016, Ray filed postconviction motions in all three cases; she sought additional jail

credit in case number CRC10-25468CFANO. In its order on Ray's motions, the

postconviction court stated that it had discovered that her sentence in case number

CRC10-25468CFANO erroneously included an award of jail credit, and it sua sponte

rescinded that jail credit. This was error. The postconviction court had no authority to

rescind jail credit on its own motion after the credit was awarded; doing so violated

Ray's double jeopardy rights.

              [A] trial court has no authority to rescind a defendant's jail
              credits after the sixty-day period for modifying a sentence
              provided in Florida Rule of Criminal Procedure 3.800(c),
              even when the jail credits were improperly awarded. The
              award of improper jail credits does not make the defendant's
              sentence illegal and therefore subject to modification at any
              time. Moreover, any attempt to rescind jail credits already
              awarded constitutes an enhancement of the defendant's
              sentence that violates the prohibition against double
              jeopardy.

Bailey v. State, 777 So. 2d 995, 996 (Fla. 2d DCA 2000) (citing Linton v. State, 702 So.
2d 236, 237 (Fla. 2d DCA 1997)); see also Lebron v. State, 870 So. 2d 165, 165 (Fla.

2d DCA 2004) (holding that the trial court did not have authority to sua sponte amend

Lebron's sentence to decrease the award of jail credit); Washington v. State, 199 So. 3d
1110, 1112 (Fla. 1st DCA 2016) (reversing Washington's sentences that were sua

sponte amended by the trial court to decrease the award of jail credit; "[W]e prohibit the

rescission of jail credit, even when it was awarded in error.").


              1
              Ray also filed postconviction motions in those cases; the postconviction
court disposed of all of the motions in the order here appealed. However, Ray's issue
on appeal concerns only case number CRC10-25468CFANO.




                                            -2-
              Accordingly, we reverse the postconviction court's order rescinding jail

credit in case number CRC10-25468CFANO and remand for correction of the sentence

to include the rescinded jail credit; we affirm the order in all other respects. Because

the record before this court indicates that Ray completed her consecutive sentences

last year, we order that she be discharged immediately.

              Affirmed in part, reversed in part, and remanded with directions.




KELLY, WALLACE, and CRENSHAW, JJ., Concur.




                                           -3-